Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/17/22 has been 
entered.

Claim Rejections - 35 USC § 112
Claims 1-2, 5-8, 14, 15, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claims 1 and 14, the feature “receive and store in the memory a user input designating a discard number (j)” is indefinite as it is unclear how a user may predict (envision, configure) the number of possible “outliers” (Specification [0021]) before the pressure measurement occurs and store that number in a memory to discard them.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-8, 14, 15, 18-21, and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A pressure transmitter for use in measuring a pressure of a process fluid in an industrial process, comprising: a pressure sensor having a pressure output related to the pressure of the process fluid; measurement circuitry configured to digitize the pressure output and produce a sequence of samples of the pressure output, each sample representing a value of the pressure output; memory; a microprocessor configured to: receive and store in the memory a user input designating a pressure change limit (a) corresponding to a pressure spike; receive and store in the memory a user input designating a discard number (j); detect a pressure change limit violation by: calculating a series of differences between the values represented by successive samples in the sequence of samples; comparing each of the differences to the pressure change limit (a); and detecting that one or more of the differences exceeds the pressure change limit (a); remove the discard number (j) of the differences from the series of differences including the differences that exceed the pressure change limit (a) to form a modified series of differences; calculate a standard deviation using the modified series of differences; and provide an output based on the calculated standard deviation that is indicative of a diagnostic condition of the industrial process; and communications circuitry configured to output an alarm based on the output or the calculated standard deviation and a threshold setting stored in the memory.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the steps of “detect a pressure change limit violation by: calculating a series of differences between the values represented by successive samples in the sequence of samples” and “calculate a standard deviation using the modified series of differences” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “a user input designating a pressure change limit (a) corresponding to a pressure spike; … a user input designating a discard number (j); comparing each of the differences to a pressure change limit (a); detecting that one or more of the differences exceeds the pressure change limit (a); remove the differences that exceed the pressure change limit (a) from the series of differences to form a modified series of differences; based on the output or the calculated standard deviation and a threshold setting stored in the memory” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 14 and 31.  However, Claim 31 does not recite a mental process feature “based on the output or the calculated standard deviation and a threshold setting stored in the memory”. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 

The above claims comprise the following additional elements:
In Claim 1: a pressure sensor; measurement circuitry; memory; a microprocessor configured to: receive and store in the memory a user input; and providing an output … based on the calculated standard deviation; communications circuitry configured to output an alarm.
In Claim 14 (similar to Claim 1);
In Claim 31: a pressure sensor, a measurement circuitry in the process transmitter, and producing an output … using the calculated standard deviation.
The additional element in the preamble of “A pressure transmitter for use in measuring a pressure of a process fluid in an industrial process” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  A pressure sensor represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  A measurement circuitry that converts analog sensor data into digital samples and communications circuitry configured to output an alarm are not qualified as particular machines and are field of use limitations (MPEP 2106.05(h)).  A memory, a microprocessor (generic processor) configured to: receive and store in the memory a user input is also generically recited and are not particular machines. According to MPEP 2106.05(d), generically-recited sending/receiving data and generic processor are 
Step of providing output based on the calculated standard deviation of the digitized pressure values is mere generic presentation of collected and analyzed data and it is insignificant extra-solution activity of collecting information, analyzing it, and providing results of the collection and analysis (Electric Power Group) following Example 46 (Appendix 1 to the October 2019 Update: Subject Matter Eligibility).  The same analysis is applicable to a generically-recited alarm output.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, as discussed in the previous office actions, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). The newly added limitation of a communication circuit with an alarm output is well-understood conventional in the art (Henry and Kavaklioglu) and other prior art of record.
The claims, therefore, are not patent eligible.

Response to Arguments

35 U.S.C. §101
Applicant's arguments filed 1/17/2022 have been fully considered but they are not persuasive. 

The Applicants argue (p.9): claim 1 includes meaningful limitations and additional elements that constrain the cited abstract idea to the particular machine of a pressure transmitter for use in an industrial process having the very specific function of measuring a pressure of a process fluid using a pressure sensor. This supports a finding that the cited abstract idea has been integrated into a practical application.
The Examiner respectfully disagrees. As stated in the PTAB decision (11/15/2021), “although Appellant asserts that the claims are directed to a machine that utilizes the mathematical concept to facilitate an improvement to the technology of process transmitters, Appellant’s argument is not commensurate in scope with claim 1. That is, claim 1 merely produces an output from the calculation and in contrast to the claim in Diehr, does not apply the output to the pressure transmitter”. Further in the decision: “ …although Appellant relies on the recitations related to pressure transmitters 

The Applicants argue (p.9): claim 1 recites a transformation or reduction of a particular article to a different state or thing. For example, the steps performed by the microprocessor cause a change in the memory to include the user input of the pressure change limit (a) and the discard number (j), and the removal of some of the differences from the series of calculated differences. Additionally, claim 1 includes the output of an alarm by the communications circuitry. Accordingly, the additional elements effect a transformation of the pressure transmitter to a different state or thing. This supports a finding that the cited abstract idea has been integrated into a practical application.
The Examiner submits that “a transformation or reduction of a particular article to a different state or thing” is not demonstrated according to MPEP 2106.05(c).  The transformation factors (particularity/generality, degree and nature of transformation, nature of the transformed article, etc.)  are not present to support the transformation.
Selecting user input about pressure limits and/or discard number are steps of the abstract idea that correspond to a mental process of observation, evaluation, and judgement that performed in a process of calculation of a standard deviation. The output Flook. Therefore, the argument about a practical application is not persuasive.
 
The Applicants argue (p.10): claim 1 clearly integrates the cited abstract idea into a practical application, which results in an improvement to the technical field of pressure transmitters and industrial process control, and does not amount to an attempt to monopolize the cited abstract idea. Therefore, claim 1 and its dependent claims satisfy 35 USC § 101.
The specification does not contain support for the alleged improvements in “technical field” but rather refers to the improvement in the abstract idea of calculating a standard deviation based on a mathematical/mental algorithm of filtering data, i.e. a data transformation which is not an eligible transformation. 
The claims comprise no additional elements reflecting a technological improvement. As indicated previously, there are no meaningful limitations recited in claims. No particular machine is recited to indicate a practical application. All additional elements are generically recited and/or represent extra-solution activity to the judicial exception including providing an alarm output indicative of a generically recited diagnostic condition. 
As discussed previously, the specification discusses this generic output that could indicate multiple causes and yet, it is not specific to any of them. In fact, the specification discusses general applicability of the indention to all industrial process controls (this embodiment has an advantage in that all of the parameters can be set to a appropriate for all diagnostics applications [0030]; the present application is applicable to any statistical parameter, and further applicable with respect to any type of process parameter including those which are not statistical [0094]), emphasis added. 
The entire improvement lies in the abstract idea comprising mathematical/mental algorithm. However, according to the October Update of the 2019 Guidance, “it is important to keep in mind that an improvement in the judicial exception itself … is not an improvement in technology...”
Therefore, the claims are directed to the abstract idea and are ineligible under the 35 USC § 101 statute.


Examiner Note with regards to Prior Art of Record
Claims 1-2, 5-8, 14, 15, 18-21, and 31-33 are distinguished over the prior art made of record based on the reasons below.  
	
In regards to Claims 1 and 14, the claims differ from the closest prior art, Henry and Kavaklioglu, either singularly or in combination, fails to anticipate or render obvious detecting that one or more of the differences exceeds the pressure change limit (a); remove the differences that exceed the pressure change limit (a) from the series of differences to form a modified series of differences; calculate a standard deviation using the modified series of differences, in combination with all other limitations in the claim as claimed and defined by applicant.  

In regards to Claim 31, the claims differ from the closest prior art, Henry, Kavaklioglu, Bishop, and Stamatoyannapoulos, either singularly or in combination, fails to anticipate or render obvious dividing the sequence of digitized pressure values into buckets; determining a separate variance for the digitized pressure values of each bucket; calculating a standard deviation using at least two but fewer than all of the determined variances, in combination with all other limitations in the claim as claimed and defined by applicant.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863